Title: To Benjamin Franklin from Anthony Todd, 25 June 1783
From: Todd, Anthony
To: Franklin, Benjamin


          
            Dear Sir,
            General post Office June 25. 1783
          
          I must confess I have taken a long time to acknowlege the last Letter you were pleased
            to write me the 24th. of March 1776 from New York. I am happy however to learn from my Nephew Mr.
            George Maddison that you enjoy good
            health and that as the French were about to establish five Packet Boats at L’Orient for
            the purpose of a Monthly Correspondence between that Port and New York, you were desirous of knowing the Intentions of
            England on that Subject.
          I am going out of Town for a few days and do not write to you quite officially at
            present, but I can venture to assure you, it is the Wish of His Majesty’s Post Master
              General to continue the Communication
            with New York by the Packet Boats, and that the Mails should be dispatched both to and
            from that place, the first Wednesday in every Month as at present, and to appoint an
            Agent to reside at New York, for the management of the Business there.
          If this should meet your Ideas, very little Regulation will be necessary for carrying
            on the Correspondence with the United States, after New York has been evacuated, as the
            Packet Postage of 1 sh [shilling] for single Letters and so in proportion, as settled by
            Act of Parliament, must be continued, but I do not know how far it might be of Advantage
            to both Countries, to leave it, as at present, to the option of the Writer
            to pay or not the Postage beforehand, and keep accounts on both sides of the internal
            Postage up to London and to New York, and therefore I should be glad to be favoured with
            your Sentiments fully upon this point, or upon any other, not doubting from my long
            experience of your Candour and Abilities, that every thing will be easily adjusted to
            the reciprocal Advantage of both Countries.
          When any Arrangement may be settled, it will be necessary to apprise the public by
            Advertisement, that Letters to and from any parts of the Continent of Europe, must of
            necessity be inclosed to some Correspondent in London to avoid a variety of difficulties
            on account of the Postage.
          I send you herewith in a seperate Packet, at Mr. Maddison’s Request, a Collection of
            the Post Office Statutes with some other papers, and should be glad for my own curiosity
            to know what kind of Packets the French propose to employ, Ours are about 200 Tons,
            coppered, and thirty Men Officers included.
          I am, Dear Sir, with the greatest Truth and Respect, Your most obedient and most humble
            Servant
          
            Anth Todd Secy
            Dr. Franklin Paris
          
        